Citation Nr: 9931485	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  97-27 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
headaches.  

2.  Entitlement to an increased (compensable) evaluation for 
scars as the residuals of a head injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and daughter



ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Counsel


INTRODUCTION

The veteran had active service from December 1945 to July 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been requested by the 
RO.

2.  The veteran's post-traumatic headaches were first 
manifested while on active service. 

3.  The veteran's scars resulting from his head injury are 
currently well-healed, but produce objective findings of 
tenderness to palpation.

4.  The veteran's scars result in no more than slight 
disfigurement.


CONCLUSIONS OF LAW

1.  Post-traumatic headaches were incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).

2.  The assignment of a 10 percent disability evaluation for 
scars as the residuals of a head injury is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.118, Code 7804 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that he was 
hospitalized after falling off a truck in March 1946.  He was 
noted to have been unconscious for one to two minutes and to 
have slight dizziness afterwards, but he was oriented.  
Examination found a laceration of the vertex scalp.  He was 
oriented and there were no neurological signs.  He received 
three sutures to the scalp.  X-ray examination of the skull 
was normal.  After a few days, his sutures were removed and 
he was discharged to duty.  On physical examination at the 
time of his discharge in June 1947, a history of a head 
injury was noted.  No residuals were reported.

The report of a special VA scar examination in October 1995 
noted the veteran had a history of headaches.  Examination 
noted a 3 centimeters, non-keloid scar at the superior aspect 
of the posterior occiput, which was slightly tender to 
palpation.  There was a second scar in the anterior forehead 
over the left orbit, which was 5 centimeters in length and 
was also slightly tender to palpation.  There was a very 
subtle defect beneath the scar on the frontal aspect of the 
skull.  There was no evidence of any inflammation or swelling 
of either scar.  There was slight evidence of depression in 
the scar over the left orbit.  The diagnosis was scars from 
previous head trauma in 1946, one at the superior posterior 
occiput and the second one on the forehead over the left 
orbit. 

The report of a special VA examination for diseases and 
injuries to the brain, performed in April 1997, noted that 
the veteran incurred a head injury in 1946 when he fell of a 
truck.  It was reported that, afterwards, he began having 
headaches which were localized in the left frontal and 
periorbital areas.  The veteran reported that he had been 
having these headaches about two to three times per week 
since the head injury.  The examiner concluded that the 
veteran gave a history of post-traumatic headaches that had 
been incapacitating since 1946.  It was noted that he stated 
he did not have any headaches before the head trauma.  On 
examination, he also had evidence of Parkinson's disease and 
an early dementia, but the examiner specifically stated that 
these, in his opinion, were not related to the veteran's head 
injury.  

An opinion was sought from the physician who performed the 
April 1997 VA examination to clarify whether the veteran had 
headaches due to his in-service head injury.  A May 1997 
statement from the physician stated that the veteran 
described that his headaches started after the in-service 
head injury, but that there were no objective markers for 
post-traumatic headaches.  Therefore, the physician stated 
that he could only offer an opinion based upon the subjective 
narrative of the veteran about the onset of headaches after 
his head injury.  

Photographs of the veteran's forehead and the top of his head 
were obtained in May 1997.  These have been included in the 
claims file and were reviewed by the Board.  

At a hearing before the undersigned member of the Board held 
at the RO in August 1999, the veteran, his wife, and his 
daughter testified concerning his headaches and scars.  The 
veteran testified that his headaches began while he was 
hospitalized following his head injury during service and 
that they had continued since that time.  The veteran's wife 
testified that they had been married since 1950 and that the 
veteran had had headaches since that time.  The veteran's 
daughter testified that he had had headaches since she was a 
child.  She also stated that a VA physician had told them in 
an interview at the hospital that the veteran's headaches 
were due to his head injury during service.  The veteran 
further testified that his scar on the right side of the top 
of his head was tender to touch.  It was noted that the scar 
on his forehead was abnormally sensitive to touch.


Entitlement to service connection for post-traumatic 
headaches

The veteran is seeking service connection for post-traumatic 
headaches.  After reviewing the record, the Board finds that 
his claim is plausible; therefore, it is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  The Board is also 
satisfied that all relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  In the 
alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In this case, the veteran's examination at the time of his 
discharge from service noted no problems with headaches.  
Even though no medical records are available to support the 
veteran's claim of having experienced headaches during 
service and for the years thereafter, the sworn testimony of 
record, unless sufficiently rebutted, may serve to place the 
evidence in equipoise.  Cartright v. Derwinski, 2 Vet.App. 24 
(1991).   

The sworn testimony of the veteran, his wife, and his 
daughter are certainly sufficient to establish that the 
veteran suffered from symptoms of headaches in service and 
since his discharge.  While the first medical evidence 
documenting the presence of any complaints of headaches is 
dated many years after the veteran's separation from service, 
the testimony offered by the veteran, his wife, his daughter 
suggests that the his headaches were present during his 
period of active service and over the years since that time.  
Additionally, the VA examination report of April 1997 
contains a history noting that the veteran had headaches 
since 1946 and the physician has indicated that there are no 
objective markers for post-traumatic headaches and that an 
opinion concerning the onset of such headaches could only be 
based upon the subjective narrative of the veteran.  The 
Board finds the testimony provided by the veteran, his wife, 
and his daughter to be credible.  

After considering the entire record, the Board concludes that 
the evidence as to whether the veteran's post-traumatic 
headaches began during service is at least in equipoise.  
Therefore, considering the requirement that benefit of the 
doubt must be given to the veteran, the Board concludes that 
service connection for post-traumatic headaches is warranted.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304.

Entitlement to an increased (compensable) rating 
for scars as the residuals of a head injury 

The veteran is also seeking a compensable evaluation for his 
service-connected scars as the residuals of a head injury.  
As a preliminary matter, the Board finds that the veteran's 
claim on this issue is plausible and, thus, well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992) (a claim of entitlement to 
an increased evaluation for a service-connected disability is 
a well-grounded claim).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The current claim for an increased evaluation was initiated 
in December 1996.  In accordance with 38 C.F.R. §§ 4.1, 4.2, 
4.41, 4.42 (1999) and Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the veteran's service medical 
records as well as all other evidence of record pertaining to 
the history of his service-connected scars.  The Board has 
identified nothing in this historical record which suggests 
that the current evidence is not adequate to fairly determine 
the rating to be assigned for this disability.

VA determines disability evaluations through a schedule of 
ratings which is based on the average impairment of earning 
capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In order 
to qualify for a higher evaluation than he is currently 
assigned, the veteran must have a disability which more 
nearly approximates the criteria required for the next higher 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. 

Under the schedule, scars may be rated under different 
diagnostic codes depending upon whether they are disfiguring 
(Code 7800), poorly nourished with repeated ulceration (Code 
7803), tender and painful (Code 7804), or result in 
limitation of motion of the part affected (Code 7805).  
38 C.F.R. § 4.118, Codes 7800, 7803, 7804, and 7805 (1999).  
The veteran's scars resulting from his head injury have been 
rated as zero percent disabling based upon the degree of 
disfigurement.  The rating schedule provides that disfiguring 
scars to the head, face, or neck will be rated as zero 
percent disabling when the disfigurement is slight, and as 10 
percent disabling when the disfigurement is moderate.  38 
C.F.R. § 4.118, Code 7800.  However, superficial scars which 
are tender and painful on objective demonstration are rated 
as 10 percent disabling.  38 C.F.R. § 4.118, Code 7804.    

In this case, the evidence shows that the veteran has a scar 
on the top of his head and another on his forehead which have 
been reported to be tender and painful by the veteran and 
were noted as such on recent VA examination.  Thus, the Board 
finds that a 10 percent disability evaluation should be 
assigned for the veteran's service-connected scars based upon 
the scars being tender and painful.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.7, 4.118, Code 7804.  However, the Board 
finds that the veteran's scars do not met or approximate the 
criteria for an evaluation in excess of 10 percent, as the 
evidence does not show that his scars result in more than 
slight disfigurement, they are not poorly nourished with 
repeated ulceration, and they do not result in limitation of 
motion of the part affected.  38 C.F.R. § 4.118, Codes 7800, 
7803, 7805.  

In reaching this decision, the Board has considered the 
complete medical history of the disability in question as 
well as the current manifestations and the effect the 
disability may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2.  Further, the Board has carefully 
reviewed the evidence of record; however, the Board does not 
find the evidence so evenly balanced that there is doubt on 
any material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for post-traumatic 
headaches is granted.

Entitlement to an increased evaluation to 10 percent for 
scars as the residuals of a head injury is granted.  The 
appeal is allowed to the extent indicated, subject to the 
laws and regulations governing the payment of monetary 
benefits.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

